EXHIBIT 10.1




REVISED AND AMENDED SIXTH WAIVER AND MODIFICATION AGREEMENT







This REVISED AND AMENDED SIXTH WAIVER AND MODIFICATION AGREEMENT (“Sixth
Modification”) is made and entered into as of September 5, 2008, by and between
BLASTGARD INTERNATIONAL, INC., a Colorado corporation (the “Company”), and the
holders identified on the signature page hereto (each a “Holder” and
collectively the “Holders”).  Capitalized terms used but not defined herein will
have the meanings assigned to them in the Subscription Agreement (as defined
below).




WHEREAS, the Company and the Holders entered into a Subscription Agreement dated
as of December 2, 2004 (the “Subscription Agreement”); and




WHEREAS, Holders entered into a Modification and Waiver Agreement dated December
6, 2005 (Modification) as amended on June 7, 2006 (Second Modification), July
20, 2006 (Third Modification), March 20, 2007 (Fourth Modification) and on March
20, 2008 (Fifth Modification); and




WHEREAS, the Notes came due on the date hereof (i.e. August 29, 2008) and the
Holders are willing and the Company agrees to the modification of certain rights
under the Notes.




NOW, THEREFORE, the Company and the Holders hereby agree as follows:




SECTION 1.

Extension of Maturity Date of the Note.  As consideration of the payment of
default interest calculated at the rate of 21% per annum for the period April 1,
2008 through September 30, 2008, the Holders agree to extend the Maturity Date
of the Notes to November 1, 2008 (the “Revised and Extended Maturity Date”).
Commencing October 1, 2008 and thereafter, the interest rate shall revert to an
amount equal to 8% per annum. All terms described in the Fifth Modification
shall remain in full force and effect, except for those described in this Sixth
Modification.




SECTION 2.  Conversion.  Each Holder agrees to convert at a conversion price of
$.10 per share, the amount of principal, accrued interest and penalty interest
set forth beside each Holder’s name in accordance with Schedule A appended
hereto.




SECTION 3.

Interest.  Commencing October 1, 2008 and on the first day of each month
thereafter, interest shall be payable monthly in arrears at the rate of 8% per
annum.




SECTION 4.

Miscellaneous.




(a)

Amendments. The Transaction Documents described in the Subscription Agreement of
December 2, 2004, as amended by six Modification Agreements, represent the
entire agreements among the parties. This Agreement and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.




(b)

Counterparts.  This Sixth Modification may be executed in counterparts, each of
which shall be deemed an original but all of which shall together constitute one
and the same instrument.




(c)

Governing Law.  This Sixth Modification will be governed by and interpreted in
accordance with the laws of the State of New York without giving effect to the
rules governing the conflicts of law.




(d)

Headings.  The headings in this Sixth Modification are for purposes of reference
only, and will not limit or otherwise affect any of the terms hereof.




(e)

Severability.  The invalidity or unenforceability of any provision hereof will
in no way affect the validity or enforceability of any other provision.














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Holder have caused this Sixth
Modification to be executed as of the date first written above.







 

 

BLASTGARD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gordon

 

 

 

Michael J. Gordon, Chief Financial Officer

 

 

 

 

“HOLDERS”:

 

 

 

 

 

 

 

 

 

 

 

ALPHA CAPITAL ANSTALT

 

GENESIS MICROCAP INC.

 

 

 

 

By:

 

 

By:

/s/ Mat Drillman

(authorized officer)

 

 

(authorized officer)

 

 

 

 

 

 

 

 

/s/ Steven Gold

 

/s/ Asher Brand

STEVEN GOLD

 

ASHER BRAND

 

 

 

 

 

 

 

 

TRW HOLDINGS PTY LIMITED

 

 

 

 

 

 

 

By:

/s/ Gerry McGowan

 

 

 

(authorized officer)

 

 

 





















